Citation Nr: 0722075	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased (compensable) rating for 
postoperative residuals of a right inguinal hernia.

2.	Entitlement to an increased rating for postoperative 
residuals of a left inguinal hernia, currently evaluated as 
10-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1946 until 
retiring in June 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York.   

When the Board first considered this appeal in December 2005, 
it denied petitions to reopen previously denied claims for 
service connection for a low back disorder, and residuals of 
hepatitis, as well as a claim for increased rating for 
postoperative residuals of a hemorrhoidectomy.  The remaining 
claims for higher ratings pertaining to a bilateral inguinal 
hernia condition were remanded to the RO,              via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development and readjudication.  Following completion 
of the requested actions, the AMC returned this case to the 
Board.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate the claims on appeal, 
including an explanation of his and VA's mutual 
responsibilities in obtaining supporting evidence.  Moreover, 
VA has fulfilled its duty to assist him in obtaining the 
supporting evidence.

2.	As indicated in the report of a still recent January 2007 
VA examination, the veteran has not experienced a recurrence 
of either the right- or left-side hernia, nor has he had any 
residual adverse effects from his prior hernia repair 
surgeries.  




CONCLUSIONS OF LAW

1.	The criteria are not met for a compensable rating for 
postoperative residuals of          a right inguinal hernia.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002);               
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.114, Diagnostic Code (DC) 7338 (2006). 

2.	The criteria are not met for a rating higher than 10 
percent for postoperative residuals of a left inguinal 
hernia.  38 U.S.C.A. §§ 1155, 5103A, 5107(b)               
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.114, DC 7338 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  
Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria that a claimant for VA 
compensation or other benefits receives content-specific 
notice pertaining to the benefit he seeks to establish, the 
veteran has been appropriately informed as to the procedures 
in effect for the continuing development of his claims.  
Preliminarily, through issuance of several relevant notice 
letters, the June 2004 statement of the case (SOC) and 
subsequent supplemental SOC (SSOC), each of the elements for 
satisfactory notice as set forth under the Pelegrini II 
decision have effectively been met. 

The December 2001 correspondence sent by the RO notified the 
veteran of the enactment of the VCAA, and explained to him 
the general requirements upon which to set forth a valid 
claim for an increased disability rating -- i.e., that which 
demonstrated that the service-connected conditions at issue 
increased in severity.  The June 2004 SOC included citation 
to the various provisions under the rating schedule that 
applied to evaluation of the disabilities at issue.  A 
subsequent notice letter provided by the AMC in December 2005 
further explained the types of evidence of greatest value to 
substantiating his claims, and whose responsibility           
it was, VA's or the veteran himself, to obtain that evidence 
and information -- including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Enclosed was a copy of VA Form 21-4142 
(medical authorization and release form) upon which he could 
identify further sources of evidence from private treatment 
sources.  Hence,             the information set forth above 
was sufficiently detailed that it satisfied the first three 
elements specified under the Pelegrini II decision for 
comprehensive notice.

Additionally, the December 2005 letter included language 
requesting that if               the veteran had any further 
evidence in his possession that pertained to his appeal,          
to please send this to the AMC; he was further notified that 
if he had any other evidence or information which he 
believed would support his claims, to notify   that agency.  
So the fourth and final element of VCAA notice was likewise 
met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through an addendum to the December 2006 
correspondence from the AMC (sent primarily for the purpose 
of notifying him of a scheduled medical examination) 
informing him of the recent holding in the Dingess/Hartman 
decision. He has therefore received detailed notice 
concerning both the disability rating and effective date 
elements of his claims.
In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Here, the initial December 2001 VCAA notice letter preceded 
the issuance of             the April 2002 rating decision on 
appeal -- so the timing of that notice correspondence was 
correct within the meaning of the above standard.                        
By contrast, the AMC's December 2005 letter would not be 
considered to               have been timely. 

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of it.  Following the most recently 
issued VCAA notice letter in December 2005, the veteran had 
ample opportunity to respond with additional evidence or 
argument prior to the January 2007 SSOC continuing the denial 
of his claims.  During this timeframe, the veteran underwent 
further medical examination to evaluate the present severity 
of his claimed conditions.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is any additional relevant evidence that has not yet 
been obtained.  For these reasons,             the Board 
finds that regardless of the timing of the subsequent VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively  in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  See, too, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a  
fully compliant VCAA notification followed by readjudication 
of the claim, such as       in an SOC or SSOC, is sufficient 
to cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining his VA outpatient clinical 
records, and having arranged for him to undergo several             
VA medical examinations in connection with these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This 
includes a January 2007 medical examination conducted in 
accordance with the Board's December 2005 prior remand 
directive.  To support his claims, the veteran himself has 
submitted several personal statements pertaining to the 
condition claimed.  He declined the opportunity to testify at 
a hearing in support of the claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


The veteran is currently in receipt of a 10 percent 
disability rating for postoperative residuals of a left 
inguinal hernia, under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  A noncompensable rating (i.e., 0 
percent) at DC 7338           has also been assigned for the 
same condition on the right side.   

In accordance with DC 7338, a noncompensable rating is 
warranted when an inguinal hernia is small, reducible, or 
without true hernia protrusion; or when not operated upon but 
remediable.  A 10 percent rating is warranted postoperatively 
when the hernia is recurrent but is readily reducible and 
well supported.                         A 30 percent rating 
is assigned when, postoperatively, the hernia is recurrent 
but small or if unoperated it is irremediable and not well 
supported by a truss or is not readily reducible.  The 
highest available 60 percent rating is warranted if, 
postoperatively, the hernia is recurrent and large and not 
well supported under ordinary conditions and is not readily 
reducible when considered inoperable.              A Note to 
DC 7338 indicates that an additional 10 percent is to be 
added for bilateral involvement, provided the second hernia 
is compensable.  This means the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any  material issue, VA 
shall give the claimant the benefit of the doubt.  38 C.F.R. 
§ 4.3. See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001) ("the VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine").

In this instance, upon having thoroughly reviewed the 
relevant medical evidence on file pertaining to the 
conditions at hand, since the date of filing of a September 
28, 2001 claim for increase, it is determined that the 
currently assigned disability evaluations for the veteran's 
service-connected bilateral inguinal hernia disorder 
continues to represent the most accurate level of 
compensation for it.


The most detailed evidence for rating purposes is that 
obtained on VA medical examinations, and initially, a 
December 2001 gastrointestinal examination, which indicated 
that the veteran reported having sustained minimal weight 
loss during the past six-months.  He had no history of nausea 
or vomiting, and no history of diarrhea or abdominal pain.  
His past medical history included a bilateral inguinal hernia 
repair.  On a physical examination, the abdomen was soft and 
there were healed incisions of hernia repair on both sides.  
There was no guarding, and no rigidities.  Bowel sounds were 
normal.  There were no organomegalies or masses. 
Dermatological examination was normal and revealed no 
lesions.  The diagnosis rendered was, in part, that of 
multiple hernias, bilateral inguinal repair, though    with 
no recurrence of the inguinal hernias.  

Subsequent records of VA outpatient treatment include the 
February 2002 report of a general medical consultation, which 
did not indicate any reported conditions related to the 
genitourinary system.  There is no specific mention in these 
treatment records of an inguinal hernia disorder.

On examination again in January 2007, it was initially 
observed on the part of the examination provider that on 
review of the claims file, there was no documented history of 
a recurrent hernia.  There was no immediately apparent 
evidence of a recurrent hernia in either the left or right 
groin.  There was also no evidence of an incisional hernia, 
or of tenderness on palpation.  No clinically significant 
surgical scars or other types of scars were present.  The 
veteran at that time was unable to cooperate in several 
facets of the examination because of recuperation from a 
cerebrovascular incident.  The diagnosis was residuals of 
right and left herniorrhaphy with no evidence of recurrent 
hernia.  The examiner could not find any indication that the 
veteran experienced any specific adverse effect of his 
previous hernia surgery.  

In evaluating the service-connected residuals of bilateral 
hernia surgery, concerning the propriety of any higher rating 
for each affected region, it is essential even under the 
criteria for the minimum 10 percent for the right inguinal 
hernia condition (currently rated as noncompensable) that 
there still exist some recurrence of the underlying hernia 
condition.  See generally, 38 C.F.R. § 4.114, DC 7338.  Here, 
this does not appear to be the case, particularly based upon 
the most recent            January 2007 VA examiner's finding 
that there was no evidence of recurrent right or left-side 
hernia, nor indication of residual adverse effects from prior 
hernia repair surgeries.  Also notable is the absence of any 
indication that the left-side hernia condition -- even if 
still present, required any ameliorative measures that would 
warrant a higher rating than the current 10 percent under the 
applicable rating criteria.  The existing 10 percent rating 
for residuals of left-side hernia surgery,           is 
itself a protected rating under VA rating principles (since 
in effect more than     20 years).  See 38 C.F.R. § 3.951(b).  
However, as regarding of the potential availability of any 
higher rating consistent with DC 7338, the competent evidence     
does not support this outcome.  Inasmuch as a Note to DC 7338 
also permits assigning an additional 10 percent for bilateral 
involvement, this only contemplates where both hernias are 
compensable, and so unfortunately could not substantiate a 
higher overall disability rating.  

On further consideration of other potentially applicable 
rating criteria (based on any    additional residual 
conditions that would merit separate diagnosis, consistent 
with 38 C.F.R. § 4.14), it warrants mention as well that the 
surgical scars from the prior hernia repair surgeries do not 
themselves appear to have been of substantial degree, or 
related symptomatology as to warrant consideration for 
evaluating under the relevant criteria.  See 38 C.F.R. § 
4.118, DCs 7801-7805 (in effect prior to and            as of 
August 30, 2002).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.                   
In this respect, the record does not establish that the 
veteran's bilateral inguinal hernia condition has caused him 
marked interference with employment (i.e., above and beyond 
that contemplated by his current schedular rating), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  So the Board is not required to 
remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
For these reasons and bases, the claims for increased ratings 
for the postoperative residuals of a bilateral inguinal 
hernia must be denied.  Since the preponderance of the 
evidence is against these claims for a higher rating, the 
benefit-of-the-doubt doctrine is not applicable.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a compensable rating for postoperative 
residuals of a right inguinal hernia is denied.

The claim for a rating higher than 10 percent for 
postoperative residuals of a           left inguinal hernia 
is denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


